Citation Nr: 0717340	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for Type II diabetes 
mellitus, currently 20 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran retired in October 1995 after more than 28 years' 
active service.  He appealed to the Board of Veterans' 
Appeals (Board) from April and August 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied his claim for a rating 
higher than 20 percent for his type II diabetes mellitus.  

In his February 2004 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board - more commonly referred to as a Travel 
Board hearing.  But in September 2004, the veteran withdrew 
his hearing request.  38 C.F.R. § 20.704(e) (2006).  

Since his claim must be further developed before being 
decided on appeal, the Board is remanding this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

In May 2005, the RO certified this appeal to the Board.  
However, prior to that, the RO had received copies of the 
veteran's VA outpatient treatment (VAOPT) records from the VA 
Medical Center (VAMC) in Charleston, South Carolina.  
And although pertinent to other pending claims that are not 
currently on appeal, these records also reflect treatment for 
the diabetes mellitus at issue.  The RO, however, did not 
address this additional evidence in a supplemental statement 
of the case (SSOC), instead merely forwarded this additional 
evidence to the Board.  See 38 C.F.R. §§ 19.31(b), 19.37(b) 
(2006).  The records are dated from October 2004 to February 
2005.  The RO's last consideration of the diabetes rating was 
an SSOC issued in November 2004.



When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. §§ 20.800, 
20.1304(c) (2006).  An exception is made if the veteran 
waives this procedural right or if the Board determines the 
requested benefit to which the evidence relates may be fully 
granted on appeal without such referral.  Id.  See also 
Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 
F.3d 1339, 1346 (Fed. Cir. 2003).  The waiver must be in 
writing or, if a hearing on appeal is conducted, must be 
formally and clearly entered on the record orally at the time 
of the hearing.  Id.  Evidence is not pertinent if it does 
not relate to or have a bearing on the issue on appeal.  Id.  

This additional evidence in question is pertinent because it 
concerns current treatment for the veteran's diabetes 
mellitus, and he has not waived his right to have this 
additional evidence initially considered by the RO.  The 
Board also does not have enough information to fully allow 
his claim at this point.  So a remand is required so the RO 
can initially consider this additional evidence.  

Also, in two recent cases it was held that the Veterans 
Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007); see also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  While this veteran's case involves a 
claim for an increased rating, rather than for service 
connection, which was granted previously, the required VCAA 
notice must nonetheless advise him of the information and 
evidence necessary to substantiate his entitlement to a 
higher disability rating and address the downstream effective 
date element of his claim, as well.  He has not received this 
requisite notice, and in a pair of very recent decisions the 
U.S. Court of Appeals for the Federal Circuit held that any 
errors in a VCAA notice for any of the elements of that 
notice are presumed to be prejudicial, and that VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
No. 2006-7001, 2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. 
May 16, 2007); Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. 
May 16, 2007).  This holding overturns, in part, opinions 
issued on this subject by the U. S. Court of Appeals for 
Veterans Claims (Court).  So the veteran must be provided 
this additional notice before deciding his appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran VCAA notice that 
complies with the requirements set forth 
in Dingess/Hartman and Dunlap, insofar as 
the information and evidence necessary to 
substantiate his entitlement to a higher 
disability rating for his type II diabetes 
mellitus and addressing the downstream 
effective date element of this claim.  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
submitted or otherwise obtained since the 
most recent SSOC in November 2004.  This 
includes consideration of the records of 
his outpatient treatment at the VAMC in 
Charleston up through February 2005.  
If his claim is not granted to his 
satisfaction, send him another SSOC 
discussing this additional evidence and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



